Citation Nr: 0008171	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  95-26 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
and related conditions.

2.  Entitlement to service connection for back disability.

3.  Entitlement to service connection for chronic urinary 
tract infections.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for asthma.

WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
June 1967, and a period of active duty for training (ACDUTRA) 
from April 14-28, 1975.

This case was previously before the Board in May 1997, and 
remanded for appropriate action on the appellant's request 
for a Travel Board hearing.  The claim was remanded again in 
January 1998, for additional development, and the case had 
been returned to the Board of Veterans' Appeals (Board) for 
further appellate consideration.

The appellant provided testimony before a traveling member of 
the Board, sitting at Phoenix, Arizona, in September 1997.  

In passing the Board notes that in the January 1998 remand 
various comments in the record concerning a skin disability 
were noted.  The veteran was expressly advised that if she 
wished to pursue a claim of service connection for a skin 
disorder, she should make a specific request to the RO.  
There is no record of such a request.


REMAND

In the January 1998 remand, the Board set out the evidentiary 
problems with the competence to establish medical facts as to 
diagnosis and causation with the veteran's testimony about 
what a physician at Tinker Air Force Base told her, and the 
testimony by her ex-husband and brother.  The Board again 
respectfully points out to the appellant that the United 
States Court of Appeals for Veterans Claims (Court) has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  In the context of 
this claim, this means that the appellant is dully advised 
that she can not use her own lay testimony, or the lay 
testimony of others, of what medical providers allegedly 
stated as a substitute for the type of competent medical 
evidence required to establish important medical facts such 
as a diagnosis or medical causation. Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Competent medical evidence must come 
directly from a party or parties with medical expertise.  In 
this case, the available medical records from Tinker Air 
Force base in 1975 contain no support for the appellant's 
recollection.  If she has in her possession, or can obtain, 
evidence from a medical provider to support her testimony she 
should submit it.  The conflict between lay evidence 
presented by the appellant and that of her former spouse was 
also pointed out, as was the Board's duty to determine 
credibility under O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

There was also a discussion in the January 1998 remand 
concerning discrepancies in copies of health records 
associated with the appellant's ACDUTRA in April 1975, and 
the appearance created by these records that copies of 
documents have been altered.  In this regard, the Board notes 
that a September 24, 1993, VA record received in October 
1994, and a copy of the September 24, 1993, VA record 
received in June 1998 with other Social Security 
Administration (SSA) records, show what also appear to be 
alterations in the record.  

The appellant was offered in the January 1998 remand, an 
opportunity to provide pertinent information concerning 
reported inpatient care at Balboa Naval Hospital so that a 
search for such records could be instigated.  She was also 
offered an opportunity to submit her dependency medical 
records, and to explain the differences between the copies of 
the April 1975 medical records.  She did not respond.  While 
this matter is again on remand, she continues to have an 
opportunity to cooperate in the development of her claim.

The Board, in the January 1998 remand, asked that if the RO 
verified the veteran's ACDUTRA in April 1978.  This was 
accomplished and the dates were confirmed.  The Board also 
directed that if these dates were confirmed, the RO should 
request a review of the clinical record by a physician and an 
opinion concerning the onset and course of the diabetes 
mellitus.  The record does not show that the RO secured such 
a review and opinion.  Additionally, the RO was requested to 
secure any duty restrictions contained in the appellant's 
personnel and administrative records from her active service 
from March 1965 to June 1967.  It does not appear that such a 
request was made.

This failure to fully comply with the Board's instructions is 
unacceptable, as the Court recently held in Stegall v. West, 
11 268 (1998) that:

...a remand by this Court or by the Board confers on 
the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  We 
hold further that a remand by this court or the 
Board imposes upon the Secretary of [VA] a con 
concomitant duty to ensure compliance with the 
terms of the remand....Finally, we hold also that 
where, as here, the remand orders of the Board or 
this court are not complied with, the Board itself 
errs in failing to ensure compliance....The Court 
takes this opportunity to remind the Secretary that 
he holdings of this decision are precedent to be 
followed in all cases presently in remand status.

In light of the above, the Board must find that the record 
remains inadequate to resolve the issues on appeal.  
38 C.F.R. § 4.2 (1995).  Accordingly, the case is remanded to 
the RO for the following actions:

1.  The appellant should be permitted to 
submit or identify any other evidence in 
support of her claim.  Medical evidence 
or opinion of a relationship between the 
disabilities at issue and any incidents 
of the veteran's active service would be 
helpful.  The appellant's attention is 
again respectfully invited to the 
discussion of the Robinette case as to 
what lay evidence can and can not 
establish.  The appellant has the right 
to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should secure the original VA 
records of treatment for the appellant in 
1993, specifically September 24, 1993, 
for the purposes of comparison with the 
copies in file.

3.  The appellant was apparently in the 
8th 175 mm GnBtry (SP) USMCR, 5316 
Douglas Blvd, Oklahoma City, Oklahoma 
73115, for her 2 weeks of active duty for 
training in April 1975.  The RO should 
attempt to obtain all medical records 
associated with her reserve duty, 
including records from Tinker Air Force 
Base, Oklahoma.  The RO should also 
request that the record custodians secure 
the administrative records from her 
active service from March 1965 to June 
1967, and provide copies of any duty 
restrictions contained in the appellant's 
personnel records.  

4.  Following the above, the RO should 
have an appropriate physician review the 
clinical records in this case.  Following 
this review the physician should provide 
an opinion as to the degree of medical 
probability that diabetes mellitus did or 
did not pre-exist the period of active 
duty for training.  If the physician 
believes the diabetes mellitus pre-
existed this period of active duty for 
training, the physician should indicate 
whether the records show that the 
underlying disorder increased in severity 
during the period of active duty for 
training.  That opinion should be 
provided first upon the assumption that 
the April 25, 1975, entry in the service 
medical record of diabetes mellitus is 
credible in the appellant's submission of 
records in support of her claim for 
monetary benefits.  In the alternative, 
the examiner should enter a medical 
opinion as to whether the appellant had 
diabetes mellitus, based upon the premise 
that the April 25, 1975 entry has been 
altered, and that no crediblity can be 
attached to the notation that diabetes 
mellitus was present.  The rationale for 
the opinions should be stated.  If an 
opinion cannot be provided without resort 
to speculation it should be so noted.

The appellant is advised that if she does 
not respond, the Board will proceed on 
the basis of the evidence of record where 
there is no indication that there are 
additional records which can be obtained 
without the veterans cooperation.  The 
duty to assist is not a one-way street.  
The veteran cannot passively wait when 
she may or should have information that 
is essential in obtaining putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 
406 (1991).

5.  The RO should then review the record 
and make sure that all of the above 
actions have been completed.  If one or 
more actions have not been completed, the 
RO should take corrective action.  
Stegall, supra.

6.  The RO should then adjudicate the 
issues on appeal.  In making these 
determinations, unless the RO determines 
that the record has been materially 
changed by the submission of credible 
evidence, the RO should assume the April 
25, 1975, entry in the service medical 
records of diabetes mellitus is not 
valid.  The RO should approach the other 
discrepancies in the copies of records 
submitted in support of the claim on the 
same basis, i.e., unless the record have 
been materially changed by the submission 
of credible evidence, the RO should 
assume the discrepancies represent 
invalid alterations of original documents 
or copies of original documents.   

If the benefits sought on appeal are not granted in whole or 
part, the RO should issue a supplemental statement of the 
case.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




